After mature consideration, Judges ALEXANDER, McGEHEE and the writer think the judgment in this case should be affirmed. The other three members of the Court are of the opinion that the judgment should be reversed because of the provisions of the act of the Legislature quoted in the original opinion herein. That situation results in an affirmance of the judgment below, and a sustaining of the suggestion of error.
Appellee contends mainly that the limitations prescribed by Section 10, Chapter 262, Laws 1946, quoted in the original opinion herein, (1) are not retroactive, but, if so, the provisions violate the Constitution and are invalid because (2) one provision reduces the time from six to three years within which suit may be brought to recover the tax; and (3) the other undertakes to deprive appellee and any others like situated of a vested right under a final judgment. It is the opinion of a majority of the Court that the first two contentions should not be sustained, but the three judges above named think the third contention is well taken. This opinion presents their views on that question.
The judgment in the lower court adjudicated that appellant owed appellee a sum of money. On the appeal here, this Court stated [26 So. 2d 350] ". . . and on *Page 814 
the trial the circuit court awarded judgment to the plaintiffs, which was correct as the law existed at the time of the rendition of the judgment . . ." In other words, on the merits of this case, there was no ground for reversal and the judgment of the lower court was correct. If we reverse the lower court and set aside its judgment, it will be because of the passage by the Legislature of the act in question. That act, and that act alone, will divest the judgment creditor of all rights under the judgment, and as it appears from the briefs, will prevent that creditor from recovering any other judgment hereafter. This situation presents three questions: (1) Did the judgment of the court below confer upon appellees a vested right; (2) if so, can that right be taken away by legislative fiat; and (3) whether the fact that the State is a party to the suit changes the rule and the effect resulting from the legislative act.
On the first question, this Court in Lawson v. Jeffries,47 Miss. 686, 12 Am. Rep. 342, quoting from Colby v. Dennis, 36 Me. 9, in referring to a final judgment in the lower court, said: ". . . in other words, by force of the constitution and the existing laws, that judgment had become a vested right, and incapable of annihilation except by payment and satisfaction."
In the famous case of McCullough v. Commonwealth of Virginia,172 U.S. 102, 19 S. Ct. 134, 43 L. Ed. 382, the Supreme Court of the United States said: "A rightful judgment against the state gives a vested right . . ."
Specifically, appellee had a right to the money. The State of Mississippi owed it, and this Court, in its opinion, said the lower court was correct. It is impossible to escape the conclusion that this judgment conferred upon appellee a vested right. If other authority is needed to support that conclusion, it will be found in the quotations from other cases hereinafter discussed.
If that be true, can these rights be taken away merely by legislative fiat? Article V of the Constitution of the United States provides that one may not "be deprived of *Page 815 
life, liberty, or property, without due process of law." Article XIV, Sec. 1, prohibits any order depriving "any person of life, liberty, or property, without due process of law." Section 14 of the Mississippi Constitution provides: "No person shall be deprived of life, liberty, or property except by due process of law."
The holdings of the Mississippi Court are in accord with our conclusion. In Stewart v. Davidson, 10 Smedes  M. 351, this Court said: "The legislature cannot open or reverse a judgment rendered according to existing laws. This is judicial power. And if they could authorize this to be done by bill of review, they could prescribe any other mode, and thus strip judgments of their solemnity."
In Hooker v. Hooker, 10 Smedes  M. 599, this Court observed: "Indeed, the power of the legislature to open a judgment, and unsettle rights previously ascertained and declared by a competent tribunal, would hardly be asserted."
In the case of Garrett v. Beaumont, 24 Miss. 377, this Court further observed: "If the legislature can give a party a defense which did not exist against a suit, at the time it was commenced, it is difficult to see why it could not in a more direct mode, and, equally as consistent with justice and equity, order the plaintiff to dismiss his suit."
In Adams v. Tonella, 70 Miss. 701, 14 So. 17, 20, this Court said: "It has long since been decided in this state that it is not within the legislative power to provide by retroactive legislation for the reopening of judgments final in their nature, and under which rights had become vested."
In Lawson v. Jeffries, supra, the Court remarked: "If a legislative body may grant a new trial, it may order a continuance, annul a judgment, suspend a trial, direct the judgment to be entered, and otherwise interfere with the discretion and independence of the judiciary. The evils that would flow from such an assertion of legislative power are too apparent to be enumerated, and need not be here undertaken." *Page 816 
Nor does Musgrove v. Vicksburg  Nashville R.R. Co., 50 Miss. 677, cited in the original opinion herein, hold to the contrary. In that case, this Court, in part, said: ". . . if rights have accrued and become vested under a law, a subsequent repeal shall not operate to destroy or divest them. Whatever has matured into, and become vested as a right of property or a right to a chose in action, as a bond or other security or credit upon the faith of a law, a subsequent repeal does not annihilate the right, especially when held by third persons. We accept the doctrine of the law to be, that the repeal of a statute necessarily terminates all proceedings under it, unless rights have accrued which can not be divested."
Nor does Crow v. Cartledge, 99 Miss. 281, 54 So. 947, 948, Ann. Cas. 1913E, 470, in our opinion, hold otherwise. In referring to the effect of a repealing statute upon the statute repealed, the Court said the repealed statute "is considered as a law which never existed, except for suits which were commenced and concluded while the repealed law was in force."
49 Am. Jur. 316, Sec. 99, states the general rule to be that: "Where, however, a judgment against the state has given a vested right, such right cannot be taken away by the repeal of a statute which authorized the state to be sued."
That is the rule which is announced by the Supreme Court of the United States, which, of course, is the final authority on the question.
In McCullough v. Commonwealth of Virginia, supra [172 U.S. 102, 19 S. Ct. 142], that Court said: "But there are more substantial reasons than this for not entertaining this motion. At the time the judgment was rendered in the circuit court of the city of Norfolk the act of 1882 was in force, and the judgment was rightfully entered under the authority of that act. The writ of error to the court of appeals of the state brought the validity of that judgment into review, and the question presented to that court was whether, at the time it was rendered, it was *Page 817 
rightful or not. If rightful, the plaintiff therein had a vested right, which no state legislation could disturb. It is not within the power of a legislature to take away rights which have been once vested by a judgment. Legislation may act on subsequent proceedings, may abate actions pending, but when those actions have passed into judgment the power of the legislature to disturb the rights created thereby ceases."
In Hodges v. Snyder, 261 U.S. 600, 43 S. Ct. 435, 436, 67 L. Ed. 819, that Court again said: "It is true that, as they contend, the private right of parties which have been vested by the judgment of a court cannot be taken away by subsequent legislation, . . ."
In Hoyt Metal Co. v. Atwood, 7 Cir., 289 F. 453, 455, the Circuit Court of Appeals quoted the following statement: "A judgment is such a vested right of property that the Legislature cannot by a retroactive law either destroy or diminish its value in any respect."
To the same effect is the holding in the case of Forbes Pioneer Boat Line v. Board of Com'rs of Everglades Drainage District,258 U.S. 338, 42 S. Ct. 325, 66 L. Ed. 647.
We consider the case of Ettor v. City of Tacoma, 228 U.S. 148, 33 S. Ct. 428, 57 L. Ed. 773, directly in point. Ettor sued the City of Tacoma for damages to his abutting property in consequence of an original street grading done by the City of Tacoma. At the time the grading was done, there was in force an act of the Legislature of the State of Washington which required the city to make compensation for consequential damages due to an original street grading. Before passage of that act, it had been held that municipalities were agents of the State in making such street gradings and were not liable for damage resulting therefrom. In other words, without the existence of the legislative act, the municipality was not liable and Ettor could not have recovered, but under the act he did have a right of recovery. While the case was being tried, the Legislature amended the act "so as to *Page 818 
provide that the act should not apply to the original grading of any street." In other words, the Legislature, by special act, attempted to take away from Ettor the right to recover damage he had previously sustained. "When the attention of the trial court was called to this repealing act, it directed a verdict for the city upon the theory that the right of action was statutory and fell within the statute, there being no saving clause. This judgment, upon the same ground, was affirmed by the supreme court of the state." The Court, in reversing both the trial court and the Supreme Court of the State of Washington, speaking through Mr. Justice Lurton, used this language:
"The necessary effect of the repealing act, as construed and applied by the court below, was to deprive the plaintiffs in error of any remedy to enforce the fixed liability of the city to make compensation. This was to deprive the plaintiffs in error of a right which had vested before the repealing act, — a right which was in every sense a property right. Nothing remained to be done to complete the plaintiffs' right to compensation except the ascertainment of the amount of damage to their property. The right of the plaintiffs in error was fixed by the law in force when their property was damaged for public purposes, and the right so vested cannot be defeated by subsequent legislation." That case goes beyond the facts of the case at bar. There, the act was passed before the judgment was obtained. Here, the judgment was obtained before the act was passed. We limit our holding to the facts of this case.
It should be borne in mind that in this State an appeal does not ". . . vacate the judgment or decree." If the appeal is with supersedeas, execution on the judgment is suspended; if the appeal is without supersedeas, the successful litigant may proceed immediately to execute on the judgment. In no case does the mere fact of an appeal affect the validity of the judgment in the lower court. It remains valid and legal until and unless the Supreme Court holds otherwise. Section 1147, Code 1942. *Page 819 
As to the third question, it is contended that the act under consideration simply changes the rule of procedure, and that the Legislature, having theretofore conferred the right to sue the State, had the power to withdraw that right in this case. The act does more than change the procedure. It undertakes to compel the court to set aside the judgment and to divest appellee of its right to the money to which it is entitled under the judgment, and, as applied to the facts of this case, to prevent appellee from again obtaining a similar judgment.
In Hoyt Metal Co. v. Atwood, supra, the Court said: ". . . if statutes, professing only to affect procedure or remedy, do in fact thereby affect or impair the right, they are void or inapplicable as against the enforcement of the right thus impaired." To the same effect see Duke Power Co. v. South Carolina Tax Commission, 4 Cir., 81 F.2d 513, writ of certiorari denied 298 U.S. 669, 56 S. Ct. 834, 80 L. Ed. 1392.
The very question under consideration was presented and urged in McCullough v. Commonwealth of Virginia, supra. This quotation from the syllabi sums up the Court's response to that contention: "A rightful judgment against the state gives a vested right which cannot be taken away pending writ of error, by a repeal of the statute which authorized the state to be sued."
In addition to this, it will be noted that this statute does not undertake to deprive the taxpayer of the right to sue. He continues to have the right to sue. It simply changes the rules of the game after the game is over.
Practically all of the cases appearing to hold that the Legislature can, by retroactive statute, withdraw, or modify, the right to sue, or proceed against, the State will be found, upon examination, to involve torts, fines, forfeitures, penalties, or the withdrawal, modification or transfer of power of some board or commission as an agency of the State, or the statutes under consideration became effective before rendition of judgment between the parties, or they alter or change some remedial power, *Page 820 
such as mandamus or injunction, which is incidental to the enforcement or preservation of the principal right sought to be established. They are not cases in which the courts have divested individuals of vested rights pursuant to mandates of retroactive statutes.
The crux of this situation — the point on which the case turns — is that the rights of the parties had been finally fixed and adjudicated by the judgment of the court, subject to review by this Court on the merits of the case as presented to the lower court. This Court said there was no error on the merits. The Legislature undertakes to wipe out the judgment by a legislative act.
Is the obligation of the State less sacred than that of an individual?
Finally, it is not irrelevant to the question under consideration to observe that a preeminent feature of our government is, or should be, the sacredness of obligations and private rights. Both the Federal and our State Constitutions abolished the power of the sovereign to arbitrarily take away private rights. That power unrestricted is a tyrant. History had taught our forefathers that fact. That is why they tried to strip the sovereign of that power.
Suggestion of error sustained and judgment affirmed.